Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, and thereby claims 2-10, contain the following deficiency with respect to the written description requirement:
Claim 1 provides that the lock sleeve may be disposed on the indoor connecting box or on the outdoor connecting box. Claim 1 further provides that the rack may be disposed on the outdoor connecting box or on the indoor connecting box. Therefore, Claim 1 recites that the lock sleeve and the rack may both be located on the indoor connecting box or both be located on the outdoor connecting box.
The description of the invention and the spirit of the invention do not account for this structure and it cannot be reasonably construed from the disclosure implicitly. In short, it is clear from the disclosure that the lock sleeve and the rack are to be located on one of the outdoor or indoor connecting box while the other is located on that which the other is not. For example, if the lock sleeve is on the indoor connecting box, the rack is to be located on the outdoor connecting box and vice versa.
For the purposes of examination, the claim is interpreted and read to not include this undisclosed feature, i.e. any rejections or indications of allowable subject matter herein are predicated on the lock sleeve and rack being in properly disclosed locations supported by the written description of the invention.
Allowable Subject Matter
Claims 1-10 would be allowable if the rejections under 35 USC 112 are overcome and the effort to overcome these rejections does not materially alter the scope of the claim to affect the indication of allowable subject matter herein.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The following represent the closest prior art of record:
Gallo (US20170284683A1)
Thompson (US20070068185A1)
In particular, Gallo discloses the general features of the invention, which are considered to be a window air conditioning unit of the saddle-type. Furthermore, Gallo discloses the general adjustability of the saddle-type air conditioner as disclosed and claimed by Applicant. However, Gallo does not disclose how the adjustability is performed, i.e. does not disclose the rack, lock core, lock sleeve, and push button.
Thompson (US20070068185A1) discloses a mechanism for adjusting the saddle of a window air conditioner where the mechanism includes a linear ratchet, i.e. a rack and associated lock core which inserts itself into the teeth of the ratchet. This represents the closest prior art specific to the adjustment and applicable nature of the adjustment mechanism of Applicants invention. However, Thompson does not disclose the specifics of the linear ratchet (herein, “linear ratchet” is used to encompass the claimed locking assembly because it can be summarized as such).
Linear ratchets are known outside of the window air conditioner related art, see McEachern (US20130180296A1) for example. However, the art analogous-to but not directly related to the claimed invention does not provide for all of the specifics of the claimed locking assembly of claim 1 or any feasible roadmap for constructing the claimed locking assembly of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763